Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This Action is in response to the papers filed on October 19, 2020. Pursuant to the preliminary amendment dated October 19, 2020, claims 1-12 are pending in the application. Claim 12 has been amended and claims 8-12 have been withdrawn by Applicants’ amendment filed on October 19, 2020. No claims were newly added or canceled.
Applicants’ election without traverse of Group I, claim(s) claims 1-7, drawn to a medium composition and a cell or tissue preparation comprising said medium composition in response to the restriction requirement of 8/21/2020 is acknowledged. 
Claims 8-12 have been  withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected groups of inventions, there being no allowable generic or linking claim. As previously noted, the method claims of Groups II and/or  III would be subject to rejoinder if product (used in the methods) claims are found allowable.  
Therefore, claims 1-7 are currently under examination to which the following grounds of rejection are applicable.
Priority
The present application is a 35 U.S.C. 371 national stage filing of International Application No. PCT/JP2017/009154, filed March 8, 2017 which claims priority to Japanese Application No. 2016-046365 filed on March 9, 2016. Filing of a certified untranslated copy of the Japanese Application No. 2016-046365, filed September 9, 2018 is acknowledged. 
Thus, the earliest possible priority for the instant application is March 9, 2016.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09-15-2008 is not in compliance with the provisions of 37 CFR 1.97. The following reference has not been considered by the examiner, as indicated on Form PTO 1449.
Reference AL, AIHARA et al., because an English translation of the relevant portions of the document has not been provided.
References AE, AF, AG, AH, AI and AJ have been considered to the extent that an English translation of the abstracts has been provided. 
All other documents in said Information Disclosure statement were considered as noted by the Examiner initials in the copy attached hereto.
The information disclosure statement (IDS) submitted on 1-8-2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Note, it has been held that the recitation that an element is “capable of” performing a function is not a positive limitation, but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.  In re Hutchinson, 69 USPQ 138.   

Claim Rejections - 35 USC § 102(a)(1)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hayashi et al.,  (WO 2015/111686; publication date 30 July 2015; Nissan Chemical Industries, Ltd.; of record IDS filed on 12/13/2018; Citations are from the National Stage U.S. Patent Publication 2017/0009201. The National Stage is deemed an English language translation of the PCT ). It is noted that Hayashi et al., shares two common inventors with the instant application, e.g., Hisato Hayashi and Ayako Aihara. 

    PNG
    media_image1.png
    89
    371
    media_image1.png
    Greyscale
	Regarding  claim 1, Hayashi et al.,  discloses aqueous solutions comprising deacylated gellan gum (DAG) solutions at a final concentration of 0.01, 0.02% (w/v) and other polysaccharides at  a final concentration of 0.1, 0.2, 0.3, 0.4% (w/v) for culturing animal and plant cells and/or tissues particularly in a three dimensional or suspended state (paragraphs [0219]-[0220]) . Consequently, the mass ratio of the alginic acid  or a salt thereof to the deacylated gellan gum or a salt thereof is more than 1.
Regarding claims 2-3, Hayashi et al.,  teaches alginic acid as the acidic polysaccharide (paragraph [0219]).
Regarding claims 4-5, Hayashi et al.,  states, “It is known that gellan in an aqueous solution is gelated by the action of a calcium ion and forms a fine structure” (paragraphs [0006][0139]).
	Regarding claim 6, Hayashi et al., exemplifies treatment with high-pressure sterilization or autoclave (paragraph [0153]).
	Regarding claim 7, Hayashi et al.,  states, “The present invention relates to a medium composition for culturing animal and plant cells and/or tissues particularly in a three dimensional or suspended state” (paragraph [0002]).
Thus by teaching all the claimed limitations,  Hayashi et al., anticipates the instant invention.
***
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


Claim(s) 1-7  are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Aihara et al.,  (WO 2016/039391; publication date March 17, 2016; prior filing date September 9, 2014 ; of record IDS filed on 12/13/2018; Citations are from the National Stage U.S. Patent Publication 2017/0253907. The National Stage is deemed an English language translation of the PCT ). It is noted that Hayashi et al., shares one common inventors with the instant application, e.g., Ayako Aihara. 
Regarding claim 1, Aihara et al., discloses aqueous solutions comprising one or more kinds of polymer compound including acidic polysaccharides having an anionic functional group and deacylated gellan gum (DAG) (paragraphs [0052][0053][0057]) . In preferred embodiments Aihara et al., teaches,” when a combination of DAG or a salt thereof and a polysaccharide other than DAG and a salt thereof is used, the concentration of DAG or a salt thereof is, for example, 0.005-0.02% (W/V), preferably 0.01-0.02% (W/V), and the concentration of the polysaccharide other than DAG and a salt thereof is, for example, 0.0001-0.4% (W/V), preferably 0.005-0.4% (W/V), more preferably 0.1-0.4% (W/V)” (paragraph [0064]). Consequently, the mass ratio of the polysaccharide other than DAG to the deacylated gellan gum or a salt thereof is more than 1.
Regarding claims 2-3, Aihara et al., discloses combinations of DAG and “a polysaccharide other than DAG and a salt thereof, e.g., xanthan gum, alginic acid, carageenan, diutan gum, methylcellulose, locust bean gum or a salt thereof” (paragraph [0057]).
calcium ion, magnesium ion and the like can be remove by the addition of a chelator (paragraph [0140]). 
Regarding claim 7, Aihara et al., teaches “a medium composition containing the cells or tissues to be subjected to the method of the present invention (i.e., a culture preparation of cells or tissues)” (paragraph [0156]).
In relation to the recitation of claim 6, “wherein the aforementioned acidic polysaccharide or a salt thereof is treated by high-pressure vapor sterilization”,  it is noted, claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are “adapted to” or  “adapted for” clauses, “wherein” clauses, and “whereby” clauses.
The determination of whether each of these clauses is a limitation in a claim depends on the specific facts of the case. In Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005), the court held that when a “whereby” clause states a condition that is material to patentability, it cannot be ignored in order to change the substance of the invention.” Id. However, the court noted (quoting Minton v. Nat ’l Ass ’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)) that a “whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’” Id. See M.P.E.P. § 2111.04. In the instant case the “wherein” clause of the acidic polysaccharide or a salt thereof provides no patentable weight, as the nature of the acidic 
Furthermore, the composition used is claimed as a product-by-process.  Since the U.S. Patent and Trademark Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make comparisons therewith, a lesser burden of proof is required to make out a case of prima facie anticipation/obviousness for product-by-process claims because of their peculiar nature than when a product is claimed in the conventional manner.  MPEP 2113.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the  prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. 
Therefore, the claims are deemed to be anticipated by the reference.
***
Claim(s) 1-7  are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ishii et al.,  (EP3252151A1, filing date January 29, 2016; WO 2016/121896 publication date August 4, 2016; of record IDS filed on 12/13/2018; Citations are from the National Stage U.S. Patent Publication 2018/0008646. The National Stage is deemed an English language translation of the PCT ). 
Regarding claims 1 and 7, Ishii  et al.,  discloses a medium composition comprising a structure capable of culturing cells or tissues by suspending them comprising combinations of polysaccharides comprising DAG or a salt thereof and polysaccharides other than DAG and a salt thereof (paragraph [0039] wherein the concentration of DAG or a salt thereof is 0.01% to 
Regarding claims 2-3, Ishii et al., discloses combinations of DAG and “a polysaccharide other than DAG and a salt thereof, e.g., xanthan gum, alginic acid, carageenan, diutan gum, methylcellulose, locust bean gum or a salt thereof” (paragraph [0039]).
Regarding 4-5, Ishii et al., states “In the case of deacylated gellan gum, it uptakes a metal ion (e.g., calcium ion) in a liquid medium when mixed with the liquid medium, forms an indeterminate structure via the metal ion, and suspends the cells and/or tissues” (paragraph [0042]). 
Regarding claim 6, Ishii et al., teaches that compounds of the present invention may be sterilized including autoclave sterilization, falling within the scope of high-pressure vapor sterilization.
Thus by teaching all the claimed limitations,  Ishii et al., anticipates the instant invention.
***
Claim(s) 1-7  are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Otani et al.,  (US Pub 2017/0002311, filing date of January 23, 2015). It is noted that Otani et al., shares one common inventors with the instant application, e.g., Ayako Aihara. 
Regarding claim 1, Otani et al., discloses aqueous solutions comprising one or more kinds of polymer compound including acidic polysaccharides having an anionic functional group and deacylated gellan gum (DAG) (paragraph  [0072]-[0073]). In preferred embodiments, Otani et al., teaches, “when a combination of DAG or a salt thereof and a polysaccharide other than DAG and a salt thereof is used, the concentration of DAG or a salt thereof is, for example, 0.005-0.02% (W/V), preferably 0.01-0.02% (W/V), and the concentration of the polysaccharide other 
Regarding claims 2-3, Otani et al., discloses combinations of DAG and “a polysaccharide other than DAG and a salt thereof, e.g., xanthan gum, alginic acid, carageenan, diutan gum, methylcellulose, locust bean gum or a salt thereof” (paragraph [0072]).
Regarding 4-5, Otani et al., discloses the aqueous solutions of claim 1, wherein divalent metal ions such as calcium ion, magnesium ion and the like can be remove by the addition of a chelator (paragraph [0037]). 
Regarding claim 6, Otani et al., teaches that compounds of the present invention may be sterilized including autoclave sterilization, falling within the scope of high-pressure vapor sterilization (paragraph [0142]).
Regarding claim 7, Otani et al., teaches “a medium composition capable of uniformly dispersing cells and/or tissues in a suspended state without substantially increasing the viscosity of the liquid medium” (paragraph [0038]).

Conclusion
Claims 1-7 are rejected. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maria G Leavitt whose telephone number is (571)272-1085.  The examiner can normally be reached on 8:30 am -5:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 5712728507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARIA G LEAVITT/            Primary Examiner, Art Unit 1633